Opinion issued September 29, 2020




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                              NO. 01-20-00402-CV
                           ———————————
      LAWRENCE BECKMAN AND DIANE BECKMAN, Appellants
                                       V.
 P.F.K. ENTERPRISES, INC. D/B/A FINAL TOUCH ROOFING, Appellee


                   On Appeal from the 269th District Court
                            Harris County, Texas
                      Trial Court Case No. 2016-82399


                         MEMORANDUM OPINION

      Appellants, Lawrence Beckman and Diane Beckman, have neither paid the

required fees nor established indigence for purposes of costs. See TEX. R. CIV. P.

145; TEX. R. APP. P. 5, 20.1; see also TEX. GOV’T CODE ANN. §§ 51.207,
51.941(a), 101.041; Order, Fees Charged in the Supreme Court, in Civil Cases in

the Courts of Appeals, and Before the Judicial Panel on Multi-District Litigation,

Misc. Docket No. 15-9158 (Tex. Aug. 28, 2015).

      Further, appellants have not paid or made arrangements to pay the fee for

preparing the clerk’s record. See TEX. R. APP. P. 37.3(b). After being notified that

this appeal was subject to dismissal, appellants did not respond. See TEX. R. APP. P

42.3(b), (c).

      We dismiss the appeal for nonpayment of all required fees and for want of

prosecution. See TEX. R. APP. P. 5, 37.3(b), 42.3(b), (c), 43.2(f). We dismiss any

pending motions as moot.

                                 PER CURIAM

Panel consists of Justices Kelly, Goodman, and Countiss.




                                         2